                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DWAYNE ROBISON,                         )
                                        )
               Plaintiff,               )
                                        )
       v.                               )      No. 4:19-cv-01182-AGF
                                        )
LISA SANDERSON, et al.,                 )
                                        )
                                        )
               Defendants.              )
                               MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff’s motion to proceed in forma pauperis on appeal.

(Docket No. 20). When this Court dismissed plaintiff’s case, it certified in writing that an appeal

would not be taken in good faith. See 28 U.S.C. § 1915(a)(3). Furthermore, it is not apparent that

plaintiff now seeks appellate review of any issue that is not frivolous. See Coppedge v. United

States, 369 U.S. 438, 445 (1962). The Court will therefore deny the motion.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis on

appeal (Docket No. 20) is DENIED.

       Dated this 9th day of December, 2019.




                                                 AUDREY G. FLEISSIG
                                                 UNITED STATES DISTRICT JUDGE
